Citation Nr: 0946726	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  02-20 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to July 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In April 2003, the Veteran 
testified at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge.  

In an August 2003 decision, the Board concluded that new and 
material evidence had been received to reopen the claims for 
service connection for right and left knee disorders and 
hypertension.  The Board then remanded those claims along 
with claims for service connection for right and left 
shoulder disorders to the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  

The Board issued a decision in May 2007 decision denying the 
claims on the merits, and the Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In July 2008, the Veteran's attorney and VA's Office of 
General Counsel filed a partial joint motion for remand 
(joint motion), requesting that the Court vacate in part the 
Board's May 2007 decision denying service connection for 
right and left knee and right and left shoulder disabilities, 
and to remand them for further development and readjudication 
in compliance with directives indicated by the parties.  The 
joint motion specified that the Veteran no longer desired to 
pursue the issue of service connection for hypertension.  As 
a result, that issue is no longer before the Board.  In a 
July 2008 order, the Court granted the joint motion and 
returned the file to the Board.

The appeal is REMANDED to the RO via the AMC, and VA will 
notify the Veteran if further action is required.  


REMAND

In the July 2008 joint motion, the parties indicated that the 
prior May 2007 Board decision denying service connection for 
knee and shoulder disabilities did not provide an adequate 
statement of reasons or bases for discounting the Veteran's 
sworn testimony as lacking clinical corroboration for the 
finding that it was not probative, and for the finding that 
the Veteran did not have a current diagnosis of a bilateral 
shoulder disorder.  It was also indicated that the Board 
violated the duty to assist when it failed to provide a VA 
medical examination to clarify a possible relationship 
between the Veteran's service injury which had been conceded 
by the Board, and his current bilateral knee and shoulder 
arthritis.  

In joint motion, the parties pointed out that an April 2001 
letter from a physician diagnosing arthritis in the shoulders 
was not discussed, and that the letter was material to the 
Veteran's claim.  Further, regarding the Veteran's testimony 
of in-service knee and shoulder pain, it was mentioned that 
in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006), the Federal Circuit held that the Board could not 
discount lay evidence solely because there was no 
contemporaneous medical evidence.  Based on this evidence, it 
was concluded that an examination for clarification of the 
relationship between the Veteran's knee and shoulder 
disabilities was necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).







Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA orthopedic examination to obtain a 
medical opinion indicating whether it is at 
least as likely as not (i.e., 50 percent or 
more probable) that the Veteran's has a 
current disability involving either knee or 
shoulder as a result of service. 

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

Prior to rendering any opinion, the 
examiner should review of the Veteran's 
claims file and conduct a thorough physical 
examination of the Veteran's knees and 
shoulders, including any appropriate 
diagnostic testing.  The examiner must 
discuss the rationale of any opinions 
expressed, whether favorable or 
unfavorable.

2.  Then readjudicate the claims in light 
of any additional evidence.  If any claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative another supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of this remaining 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DOUGLASS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


